DETAILED ACTION
This action is a response to an application filed on 4/1/21 in which claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al. (Patent No.: 8,203,940), herein Yuan.

	As to claim 1, Yuan teaches a system, comprising: 
	a processor (Yuan Fig. 7 (702 processor)); and
	 a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (Yuan Fig. 7 (704 memory)): 

	determining a connection device that is able to adjust a throughput of the connection device (Yuan column 5 lines 16-19 the receiving device may request that the sending device send data at an increased rate and column 5 lines 28-45 After the receiving computing device requests that data be transmitted at an increased data rate, the receiving and sending computing devices may perform a probing operation); 
	and in response to determining the connection device that is able to adjust the throughput, requesting the connection device to adjust a throughput range from a first throughput range to a second throughput range (Yuan column 5 lines 16-19 the receiving device may request that the sending device send data at an increased rate);


	As to claim 9, Yuan teaches a method:
	determining, by a device comprising a processor, that a connection device is capable of satisfying a throughput adjustment request (Yuan Fig. 7 (702 processor and column 5 lines 16-19 the receiving device may request that the sending device send data at an increased rate and column 5 lines 28-45 After the receiving computing device requests that data be transmitted at an increased data rate, the receiving and sending computing devices may perform a probing operation); and 
	in response to the determining that the connection device is capable of satisfying the throughput adjustment request, requesting, by the device, the connection device to modify a throughput range enabled via the connection device to a modified throughput range, to facilitate the satisfying of the throughput adjustment request (Yuan column 5 lines 16-19 the receiving device may request that the sending device send data at an increased rate);

	As to claim 18, Yuan teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
	in response to a throughput modification request, determining whether network equipment, from a group of network equipment, is able to accommodate a defined change in throughput associated with the throughput modification request (Yuan Fig. 7 (702 processor and column 5 lines 16-19 the receiving device may request that the sending device send data at an increased rate and column 5 lines 28-45 After the receiving computing device requests that data be transmitted at an increased data rate, the receiving and sending computing devices may perform a probing operation);  and 
	in response to the determining comprising determining that the network equipment is able to accommodate the defined change, modifying a throughput range enabled via the network equipment according to the throughput modification request (Yuan column 5 lines 16-19 the receiving device may request that the sending device send data at an increased rate);
  

	As to claim 2, Yuan teaches the system of claim 1, wherein the operations further comprise: receiving a confirmation from the connection device that the throughput range has been adjusted to the second throughput range (Yuan column 5 lines 28-45 After the receiving computing device requests that data be transmitted at an increased data rate, the receiving and sending computing devices may perform a probing operation. For example, the sending computing device may begin transmitting data to the receiving computing device at the increased data rate. The receiving computing device may determine the error rate of the data that is transmitted at the increased data rate. If the error rate is acceptable, the receiving computing device may maintain the transmission of data at the increased data rate (e.g., either by sending a command to continue the data transmission at the increased data rate, or by not sending a command to revert back to the original data rate). If the error rate is not acceptable at the increased data rate, the receiving computing device may let the transmission of data change back to the original data rate (e.g., either by sending a command to revert back to the original data rate, or by not sending a command to continue the data transmission at the increased data rate)  

	As to claim 3, Yuan teaches the system of claim 2, wherein the operations further comprise: transmitting a message representative of the requesting of the connection device to adjust the throughput range (Yuan column 5 lines 16-19 the receiving device may request that the sending device send data at an increased rate);
  

	As to claim 4, Yuan teaches the system of claim 1, wherein determining the connection device comprises determining the connection device that is able to adjust the throughput to support a network connection associated with a navigating device, and wherein the operations further comprise: determining navigation parameters relating to the navigating device comprising a first parameter representing a starting location for a navigation associated with the navigating device and a second parameter representing an ending location for the navigation (Yuan column 16 lines 46-53 Turn-by-turn service 682 may provide the mobile computing device 610 with turn-by-turn directions to a user-supplied destination. For example, the turn-by-turn service 682 may stream to device 610 a street-level view of an estimated location of the device, along with data for providing audio commands and superimposing arrows that direct a user of the device 610 to the destination)  

	As to claim 5, Yuan teaches the system of claim 4, wherein the operations further comprise: determining a group of connection devices located between the starting location and the ending location that are able to be adjusted to the second throughput range, wherein the group of connection devices comprises the connection device (Yuan column 14 lines 59-63 The mobile computing device 610 may include an antenna to wirelessly communicate information with the base station 640. The base station 640 may be one of many base stations in a collection of base stations (e.g., a mobile telephone cellular network) that enables the mobile computing device 610 to maintain communication with a network 650 as the mobile computing device is geographically moved)

	
	As to claim 6, Yuan teaches the system system of claim 1, wherein the operations further comprise: determining a geographical area associated with the connection device (Yuan column 14 lines 35-39 provide an estimate of the geographical position); and determining a group of connection devices located within the geographical area that are able to be adjusted to the second throughput range, wherein the group of connection devices comprises the connection device (Yuan column 14 lines 59-63 The mobile computing device 610 may include an antenna to wirelessly communicate information with the base station 640. The base station 640 may be one of many base stations in a collection of base stations (e.g., a mobile telephone cellular network) that enables the mobile computing device 610 to maintain communication with a network 650 as the mobile computing device is geographically moved)
  

	As to claim 7, Yuan teaches the system of claim 1, wherein the throughput range is adjusted for a time period defined by a time parameter, and wherein the time parameter is applicable to the connection device (Yuan column 10 lines 19-27 Once the receiving device 202 is back at the Normal State 410, it may continue to receive data at the increased data rate (e.g., because the rate change requestor 226 continues to request that the data be transmitted at the increased rate). In other words, if the data that is transmitted at the increased data rate is of high quality, the receiving device 202 continues to request that data transmit at the increased data rate and the receiving device 202 transitions to the Normal State 410 upon expiration of the probing time period)
  
	As to claim 8, Yuan teaches the system of claim 1, wherein the second throughput range is defined by a lower limit amplitude value for adjustment of the throughput of the connection device for a specified period of time and an upper limit amplitude value for the adjustment of the throughput of the connection device for the specified period of time, and wherein the second throughput range is determined to facilitate maintenance of a connection between a mobile device and the connection device for the specified period of time (Yuan column 10 lines 19-27 Once the receiving device 202 is back at the Normal State 410, it may continue to receive data at the increased data rate (e.g., because the rate change requestor 226 continues to request that the data be transmitted at the increased rate). In other words, if the data that is transmitted at the increased data rate is of high quality, the receiving device 202 continues to request that data transmit at the increased data rate and the receiving device 202 transitions to the Normal State 410 upon expiration of the probing time period) and column 6 lines 50-53 the determined data rate is transmitted at 16, 24, 32, 48, 64, 96, 128, 192 or 256 bytes per packet)

	As to claim 13, Yuan teaches the method of claim 9, wherein the throughput adjustment request comprises first location data representing a starting location of a route and second location data representing an ending location of the route Yuan column 16 lines 46-53 Turn-by-turn service 682 may provide the mobile computing device 610 with turn-by-turn directions to a user-supplied destination. For example, the turn-by-turn service 682 may stream to device 610 a street-level view of an estimated location of the device, along with data for providing audio commands and superimposing arrows that direct a user of the device 610 to the destination)  

		As to claim 17, Yuan teaches the method of claim 9, wherein the throughput adjustment request comprises a start time to begin maintaining a quality of service threshold and an end time to end the maintaining of the quality of service threshold, and wherein modification of the throughput range to the modified throughput range facilitates the maintaining of the quality of service threshold at least from the start time to the end time (Yuan column 10 lines 19-27 the receiving device 202 transitions to the Normal State 410 upon expiration of the probing time period)

		As to claim 19, Yuan teaches the non-transitory machine-readable medium of claim 18. wherein the throughput modification request is associated with an amplitude variance range for signals communicated between a mobile device and the network equipment (Yuan column 5 lines 16-19 the receiving device may request that the sending device send data at an increased rate And column 6 lines 50-53 the determined data rate is transmitted at 16, 24, 32, 48, 64, 96, 128, 192 or 256 bytes per packet)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Moulsley et al. (Pub. No.: 2013/0148600), herein Moulsley.
As to claim 10, Yuan teaches the method of claim 9, 

	Yuan does not teach
	wherein requesting the connection device to modify the throughput range is to support a data transmission using a closed loop multiple-input and multiple-output mode.  

	However Moulsley does teach
		wherein requesting the connection device to modify the throughput range is to support a data transmission using a closed loop multiple-input and multiple-output mode (Moulsley [0017] MIMO transmission schemes may be described as "non-adaptive" and "adaptive". Adaptive schemes rely on channel knowledge which may be obtained, for example, by the feedback of information (channel-state information or CSI) from the receiver to the transmitter, allowing modification of the transmitted signal to account for changing conditions and Adaptive MIMO schemes may be further described as "closed-loop" (i.e. operating with the benefit of channel state feedback) or "open-loop" (i.e. without channel state feedback)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Yuan and Moulsley, because Moulsley teaches us [0017] the feedback can maximize data throughtput.

Claim(s) 12 s/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Wang et al. (Pub. No 2020/0107228), herein Wang.
	As to claim 12, Yuan teaches the method of claim 9, 

	Yuan does not teach 
	wherein requesting the connection device to modify the throughput range is to support a data transmission in accordance with a fifth generation communication network protocol.  

	However Wang does teach

	wherein requesting the connection device to modify the throughput range is to support a data transmission in accordance with a fifth generation communication network protocol (Wang [0050] At block 406, the user equipment transmits the data-rate scaling factor to the base station. For example, the user equipment 110 may transmit the data-rate scaling factor to the base station 121, which is providing the negotiated data rate [0051] Transmitting the data-rate scaling factor can cause the base station to provide an adjusted data rate that is based, at least in part, on the data-rate scaling factor. For example, the base station 121 can provide an adjusted data rate to the user equipment 110 that is based, at least in part, on the data-rate scaling factor transmitted by the user equipment 110 [0052] the base station 121 that provides the adjusted data rate may be a 5G NR base station)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Yuan with Wang, because Wang teaches us [0020] the user equipment can take advantage of the data-rate scaling factor to dynamically change the data rate at which it is operating. In this way, the user equipment can address thermal and battery-capacity challenges without adversely affecting network resource utilization efficiency or consuming unneeded network resources that can be used by other devices on the network.

Allowable Subject Matter
Claims 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467